DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Response to Arguments

Applicant’s arguments, see pages 4-5, filed 10/04/2022, with respect to Claim 1, 8 and 15 have been fully considered and are persuasive.  The 103 rejection of 08/04/2022 has been withdrawn. 

Applicant's arguments filed 10/04/2022 for the 101 rejection, have been fully considered but they are not persuasive.
Regarding the 101 rejection, the applicant submits that the amended claims are not an abstract idea and that even if found to recite a judicial exception, that they integrate the judicial exception into a practical application. The examiner respectfully disagrees. “Receiving an indication of a proposed chemical composition; returning the predicted toxicity score”, according to MPEP 2106.05(g)(3), is an insignificant extra-solution activity, a mere data gathering step and/or data outputting step. “Generating a predicted toxicity score for the proposed chemical composition; Identifying, based on a knowledge graph, at least one similar composition that is structurally similar to the proposed chemical composition” are also, according to the same section of the MPEP, an insignificant extra solution activities. “Performing, by operation of one or more computer processors, a probabilistic analysis on the proposed chemical composition;  identifying a set of chemical reactions that include the at least one similar composition; determining one or more products of the identified set of chemical reactions; and determining a toxicity of at least one of the one or more products”, is defined by MPEP 2106.04(a)(2)(III)(C)(3), as mental process (using a computer as a tool to perform a mental process (observation, evaluation, judgment, opinions)). It is for these reasons, the examiner maintain the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method comprising: receiving an indication of a proposed chemical composition; generating a predicted toxicity score for the proposed chemical composition by performing, by operation of one or more computer processors, a probabilistic analysis on the proposed chemical composition, wherein performing the probabilistic analysis comprises: identifying, based on a knowledge graph, at least one similar composition that is structurally similar to the proposed chemical composition, wherein the knowledge graph comprises: a plurality of nodes, each respective node corresponding to a respective chemical composition, and a plurality of edges indicating structural similarity among chemical compositions, wherein at least one of the plurality of edges comprises a strength defined based on regulatory similarity, with respect to at least one regulatory body, between corresponding chemical compositions;; identifying a set of chemical reactions that include the at least one similar composition; determining one or more products of the identified set of chemical reactions; and determining a toxicity of at least one of the one or more products; and returning the predicted toxicity score. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the step of “Performing, by operation of one or more computer processors, a probabilistic analysis on the proposed chemical composition;  identifying a set of chemical reactions that include the at least one similar composition; determining one or more products of the identified set of chemical reactions; and determining a toxicity of at least one of the one or more products” are treated as belonging to both mathematical concept grouping and mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: one or more computer processors;
In Claim 8: A computer-readable storage medium; one or more computer processors;
In Claim 15: one or more computer processors; a memory.
The additional element in the preamble of “one or more computer processors” and “computer-readable storage medium” both do not qualified for a meaningful limitation because they merely use a computer to as a tool to perform a mental process.  A memory is a mere data gathering step, is generically recited, and does not qualify as a particular machine.  “Receiving an indication of a proposed chemical composition; returning the predicted toxicity score; Generating a predicted toxicity score for the proposed chemical composition; Identifying, based on a knowledge graph, at least one similar composition that is structurally similar to the proposed chemical composition are considered insignificant extra solution activities.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7,9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Allowable Subject Matter

            There are no prior art rejections for the claims.  However, Examiner cannot comment on the allowability of these claims until Applicant has satisfactorily addressed the 101 rejections above.
	Regarding Claim 1, Siva Kumar teaches a method comprising: receiving an indication of a proposed chemical composition (Abstract; [0010, 0033]); generating a predicted toxicity score for the proposed chemical composition by performing, by operation of one or more computer processors ([0032]; Fig. 1 (104)), a probabilistic analysis on the proposed chemical composition ([0032], [0035]) wherein performing the probabilistic analysis comprises: identifying, based on a knowledge graph, at least one similar composition that is structurally similar to the proposed chemical composition ([0022], [0038]; [0040]; [0051]; Fig. 4 & 5C); identifying a set of chemical reactions that include the at least one similar composition [0032; 0034]; determining one or more products of the identified set of chemical reactions [0032; 0034]; and determining a toxicity of at least one of the one or more products [0032]; and returning the predicted toxicity score [0032] (Examiner’s Note: Examiner interprets determining/predicting toxicity as a quantifiable element. The specification fails to specifically disclose that the score is numerical and therefore can be broadly quantified). Siva Kumar teaches on a knowledge graph (Fig. 3-4), but in the event of ambiguity or disagreement, Liu clearly discloses a knowledge graph (Abstract; Step 1 (pg. 3)), wherein the knowledge graph comprises: a plurality of nodes, each respective node corresponding to a respective chemical composition, and a plurality of edges indicating structural similarity and reactions among chemical compositions (Fig.2; Steps 1-5 (summary of invention (pg. 3-4)).
Siva Kumar, Liu and all other references fail to teach a plurality of edges indicating structural similarity among chemical compositions, wherein at least one of the plurality of edges comprises a strength defined based on regulatory similarity, with respect to at least one regulatory body, between corresponding chemical compositions. It is for this reason, claim 1 and all of its dependencies would be allowed.
	Similar rationale is applied to Claims 8 and 15. It is for these reasons, Claim 8 and 15 and all of their dependencies would be allowed. 

Conclusion

The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
	Bowles et al. (Method Of Predicting Toxicity For Chemical Compounds, 2014-09-18) teaches a computer-implemented method for evaluating the toxicity of chemical compounds. In particular, some embodiments of the invention comprise importing microarray data representing measurements of the RNA transcription from hepatocytes, and running at least one algorithm (such as a coefficient penalized linear regression algorithm) on the imported data to assess potential adverse drug effects. After the evaluation has been carried out, the results are exported to reports or databases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863